DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Anderton on Aug 3, 2021.
The application has been amended as follows:
Claim 61 has been replaced by
Claim 61.        (Currently amended)  The pharmaceutical composition of claim 60, further comprising an effective amount of at least one of the following:
a)         an anti-ILT2 antibody; 
b)         an anti-ILT4 antibody;
c)         an anti-KIR2DL4 antibody;
d)         an anti-HLA-E antibody;
e)         an anti-NKG2A antibody
f)          an anti-HLA-F antibody
g)         an anti-PD-L1 antibody;
h)         an anti-PD-l antibody;
i)          an anti-CD38 antibody;
j)          an anti-CD39 antibody;
k)         an anti-CD73 antibody;
l)          an anti-A2A receptor antibody;
m)        an anti-A2B receptor antibody;
n)         an anti-A2A/A2B dual receptor antibody or a combination thereof; 

p)         an anti-CTLA-4 antibody;
q)         an anti-TIM-3 antibody;
r)          an anti-TIGIT antibody; 
s)          an anti-VISTA antibody;
t)          an anti-CD94 antibody;
u)         a small molecule inhibitor;
v)         
[[w)]]   an oncolytic virus;
[[x]] w)            a chemotherapy; and/or
[[y]] x) ADCC capable therapies using effector competent antibodies selected from the group consisting of anti-CD19, anti-CD20, anti-EGFR, anti-Her2, anti-SLAMF7, anti-CD52, anti-BCMA, anti-GD2, and[[/or]] anti-CCR4.


Claims 63-65 and 67-73 are cancelled.
Claims 54-62 and 66 are allowed. 

Examiner’s statement of reasons for allowance: 
	The prior art does not anticipate, teach or suggest the antibody binding to human HLA-G comprising the VHCDR1-3 and VLCDR1-3 set forth in claim 54 and the pharmaceutical composition and kit comprising the antibody.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 8/6/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.
Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642